Exhibit 10.1

WORLD FUEL SERVICES CORPORATION

WORLD FUEL SERVICES, INC.

WORLD FUEL SERVICES EUROPE, LTD.

WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.

9800 NW 41st Street

Suite 400

Miami, FL 33178

October 28, 2009

HSBC Bank USA, National Association

1 HSBC Center, 26th Floor,

Buffalo, NY 14203

Attn: Donna Riley

 

  Re: Amendment No. 1 to Master Accounts Receivable Purchase Agreement

Ladies and Gentlemen:

Reference is made to that certain MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT,
dated as of September 30, 2008 (the “Existing Agreement”), between WORLD FUEL
SERVICES, INC., a corporation organized under the laws of Texas, WORLD FUEL
SERVICES EUROPE, LTD., a company organized under the laws of England and Wales,
WORLD FUEL SERVICES (SINGAPORE) PTE. LTD., a company organized under the laws of
Singapore, WORLD FUEL SERVICES CORPORATION, a corporation organized under the
laws of Florida, THE BANKS PARTY THERETO, and HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meaning set forth in the Existing
Agreement.

The Facility Parties hereby request that each Bank agrees to the following
amendment of the Existing Agreement (this “Amendment”):

 

1. Amendment. Pursuant the terms hereof, on the Effective Date (as defined
herein), clause (x) of Section 9.1(i) of the Existing Agreement is hereby
amended by deleting it in its entirety and inserting, in lieu thereof, the
following:

“(x) The Insurer shall cease to have a financial strength rating of at least
BBB+ by Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. (or any
successor thereto) (“S&P”) and at least Baa1 by Moody’s Investor Services, Inc.
(or any successor thereto) (“Moody’s”; and together with S&P, each a “Rating
Agency”); provided, the cessation of coverage of the Insurer by one Rating
Agency shall not constitute a Termination Event so long as (A) the other Rating
Agency is then covering the Insurer, and (B) the financial strength rating of
the Insurer by such other Rating Agency conforms to at least the applicable
minimum rating set forth in this clause (x), or”.

 

2.

Effective Date. This Amendment shall become effective as of the date hereof (the
“Effective Date”) upon receipt by the Administrative Agent of a fully executed
counterpart of this Amendment. Upon and after the Effective Date, all references
to the Existing Agreement in



--------------------------------------------------------------------------------

 

any Facility Document shall mean the Existing Agreement as amended by this
Amendment. Except as expressly provided herein, the execution and delivery of
this Amendment does not and will not amend, modify or supplement any provision
of or constitute a consent to or waiver of any noncompliance with the provisions
of the Existing Agreement, and, except as specifically provided herein, the
Existing Agreement shall remain in full force and effect.

 

3. Representations and Warranties.

 

  (a) Each of the Facility Parties hereby restates each of the representations
and warranties set forth in the Existing Agreement, as amended by this
Amendment, and represents and warrants to the Banks that they are true and
correct on and as of the date hereof in all material respects and with the same
effect as if made on the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date (in which case they shall
be true and correct in all material respects as of such earlier date).

 

  (b) Each of the Facility Parties has the requisite power to enter into and
deliver this Amendment, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Amendment.

 

  (c) This Amendment constitutes the legal, valid and binding obligations of
each of the Facility Parties, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law, and shall not be in conflict with, result in a breach of
or, with notice or lapse of time or both, constitute a default under, any
indenture, agreement or other instrument, or result in the creation or
imposition of any Adverse Claim.

 

  (d) Neither the execution nor the delivery of this Amendment or any of the
other documents related hereto or thereto, nor the performance of or compliance
with the terms and provisions hereof or thereof, will conflict with or result in
a breach of any Laws, or any other agreement or instrument binding upon any of
the Facility Parties or any of its properties, or conflict with or result in a
breach of any provision of any of the Facility Parties.

 

  (e) No authorization, consent or approval or other action by, and no notice to
or filing with, any Governmental Authority is required to be obtained or made by
any of the Facility Parties for the due execution, delivery and performance by
it of this Amendment.

 

4. Counterparts. This Amendment may be signed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.



--------------------------------------------------------------------------------

5. Governing Law. This Amendment shall be governed by and construed in
accordance with laws of the State of New York, including Sections 5-1401 and
5-1402 of the New York General Obligations Law.

Please confirm your agreement with the foregoing by executing this Amendment in
the space provided below.

Sincerely,

 

WORLD FUEL SERVICES, INC., as a Seller     WORLD FUEL SERVICES EUROPE, LTD., as
a Seller By:   /s/ Steven P. Klueg     By:   /s/ Michael Clementi Name:   Steven
P. Klueg     Name:   Michael Clementi Title:   Vice President & Treasurer    
Title:   Director

WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.,

as a Seller

   

WORLD FUEL SERVICES CORPORATION,

as the Parent

By:   /s/ Francis Lee     By:   /s/ Steven P. Klueg Name:   Francis Lee    
Name:   Steven P. Klueg Title:   Managing Director     Title:   Vice President &
Treasurer Agreed and accepted       as of date above first written:      

HSBC BANK USA, NATIONAL ASSOCIATION,

as the Administrative Agent and a Bank

      By:   /s/ Shawn Alexander       Name:   Shawn Alexander       Title:  
Vice President       [BANKS’ CONSENTS CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

Consented to as of the date above first written:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Bank

By:   /s/ Brian J. Fulk Name:   Brian J. Fulk Title:   Director

THE ROYAL BANK OF SCOTLAND PLC,

as a Bank

By:   /s/ L. Peter Yetman Name:   L. Peter Yetman Title:   Senior Vice President
TD BANK, N.A., as a Bank By:   /s/ Deborah Gravinese Name:   Deborah Gravinese
Title:   Senior Vice President BNP PARIBAS, as a Bank By:   /s/ George Andrianos
Name:   George Andrianos Title:   Director By:   /s/ Rolando Perez-Elorza Name:
  Rolando Perez-Elorza Title:   Managing Director

WELLS FARGO HSBC TRADE BANK, N.A.,

as a Bank

By:   /s/ Ayodele Adeyemi Name:   Ayodele Adeyemi Title:   Vice-President